Judge Hedrick
concurring:
I concur in Judge Britt’s opinion affirming the denial of defendant’s motion for judgment as of nonsuit. However, I think the statement of the defendant to the officer that he had never been in the burglarized premises is of no legal significance in determining the question of whether the court erred in denying the motion for judgment as of nonsuit. If the statement is true, it exonerates the defendant completely; if the statement is false, the State still has the burden of offering evidence from which the jury could find that defendant’s thumbprint on the lock could have been put there only at the time of the commission of the crime. In my opinion the evidence recited by Judge Britt of all the circumstances with respect to the finding of defendant’s thumbprint on the broken lock at the scene of the crime is sufficient to support a finding by the jury that the defendant’s thumbprint was impressed on the lock at the time of the commission of the crime. State v. Reynolds, supra.